Case: 19-31055      Document: 00515897151         Page: 1     Date Filed: 06/11/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 11, 2021
                                  No. 19-31055                            Lyle W. Cayce
                               Conference Calendar                             Clerk



   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Cornell Williams,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 5:06-CR-50078-1


   Before Graves, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Cornell Williams
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Williams has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-31055     Document: 00515897151          Page: 2   Date Filed: 06/11/2021




                                   No. 19-31055


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2